02/01/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0026


                                       DA 22-0026
                                                                           F1
 CITY OF BILLINGS,                                                          FEB 0 1 2022
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
             Plaintiff and Appellee,                                       State of Montana



       v.                                                          ORDER

 ROBERT MICHAEL LAMB,

             Defendant and Appellant.



      Robert Michael Lamb petitions this Court for an out-of-time appeal of a Judgment
issued in the Municipal Court of the City of Billings in June 2021. He contends that he
failed to file a tirnely Notice of Appeal because he did not receive a copy of the Judgment
until December 20, 2021, while he was in the Yellowstone County Detention Center.
      M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[t
      Lamb's appeal is not properly before this Court. Lamb must appeal any decision
from a Municipal Court to the Yellowstone County District Court. The Montana Uniform
Municipal Court Rules of Appeal to the District Court are found in Title 25, Chapter 30A
of the Montana Code Annotated. Not only must an appeal be sought first in the District
Court, but "an appeal of an order or judgrnent under § 46-20-103, MCA, rnust be taken
within ten days." Sections 25-30A-2100, and 25-30A-2200, MCA (Rule 5(3)). As a
defendant in Municipal Court, Lamb had to appeal the Municipal Court's decision to the
District Court before seeking an appeal here. Lamb has not done so. This Court contacted
the Yellowstone County District Court, and no such appeal was located. Therefore,
      IT IS ORDERED that Larnb's Petition for an Out-of-Tirne Appeal is DENIED and
DISMISSED.
      The Clerk is also directed to provide a copy of this Order to counsel of record and
to Robert Michael Lamb personally.
      DATED this          day of February, 2022.



                                                             Chief Justice


                                                   94 in Alt—


                                                               Justices




                                           2